DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1) viral vector and 2) combination of IL-10 and GDNF comprising SEQ ID Nos: 14 and 13, respectively, on 7/21/2022 is acknowledged. Applicant has requested that if the search be extended, applicant further elects the GAD gene comprising SEQ ID NO: 3. This request is granted. 
Claims 1-11 and 13-17 are pending. Claims 4, 6, 8 and 10 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 5, 7, 9, 11 and 13-17 are the subject of the present Official Action.
Priority
Applicant’s claim for the benefit of a prior-filed application KR10-2016-0143519 and PCT/KR2017/012136 filed on 10/31/2016 and 10/31/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/31/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2019, 3/2/2020, 5/4/2020, 7/24/2020, 11/13/2020 and 7/21/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Objections
Claim 1 is objected to for not specifying the subject of what the pharmaceutical composition comprises. Claim 1 should be amended to recite “a pharmaceutical composition comprising two or more genes selected from the group consisting of…”.  

Claim Interpretation
Claim 1 describes a “pharmaceutical composition” comprising two or more genes. “Pharmaceutical composition” in this context is considered intended use language since it merely states the purpose of the invention rather than further limiting the structure of the claimed combination of genes. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02.
Furthermore, it is emphasized that the current language does not necessarily require that the “two or more” genes be encoded in the same vector. The claims read a pharmaceutical composition which may comprise two separate vectors encoding the elected genes. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as evidenced by Huang et al. "Development of viral vectors for gene therapy for chronic pain." Pain research and treatment 2011 (2011) (hereinafter Huang, cited in applicants IDS). 
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Claim 1 describes a pharmaceutical composition comprising two or more genes selected from the group consisting of genes encoding GAD, IL-10 and GDNF. Claim 5 further describes the GAD gene as being elected GAD65. These claims are directed to one of the statutory categories and are compositions of matter (step 1). These claims are directed to a judicial exception (step 2A, prong 1) since the referenced genes occur naturally within humans and other mammalian species. These claims do not integrate into a particular application (step 2A, prong 2) and do not amount to significantly more than the judicial exception (step 2B). As described above in the claim interpretation section, applicants use of “pharmaceutical composition” as recited in claim 1 is considered intended use language that does not limit the structure of the claimed combination of genes. GAD, IL-10 and GDNF are naturally occurring genes and are well known in the literature and disclosed by Huang. Huang describes the use of vectors for the delivery of GAD67, GDNF and IL-10 alone and in combination with other genes (Huang, Section 5 and Tables 1-3). The language in claims 1 and 5 directly reads on naturally occurring endogenous genes since “pharmaceutical composition” as recited in claim 1 is merely intended use language. Furthermore, these genes are known in the prior art as described in the introduction section and exemplified in the experimental section from Huang. Accordingly, claims 1 and 5 read on naturally occurring GAD, IL-10 and GDNF genes which are well characterized and documented to exist in nature. Thus, claims 1 and 5 are directed to non-statutory subject matter and do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 

Claims 1-3, 5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goins et al. "Gene therapy for the treatment of chronic peripheral nervous system pain." Neurobiology of disease 48.2 (2012): 255-270 (hereinafter Goins). 
Goins describes gene therapy approaches for the treatment of chronic peripheral nervous system pain (Goins, abstract). Goins describes viral based vectors and approaches for delivering neurotrophin genes (GDNF), neurotransmitter genes (GAD65) and immune modulatory genes (IL-10) for pain treatment, corresponding to the elected genes of claim 1 (Goins, table 2 sections A-C). Goins describes viral vector systems which can express multiple genes and the use of multiple therapeutic genes in combination, corresponding to the “two or more” limitation described in claim 1 (Goings, sections: non-viral and viral vectors for the treatment of chronic pain pg 258 and clinical gene therapy trials for pain pg 266). Goins states that the delivery of neurotrophin genes such as GDNF was found to be beneficial for the treatment of chronic pain by lowering levels of cytokine synthesis along with promoting growth (Goins, pg 263, section: Neurophrophic/growth factor gene therapy). Goins states that the delivery of neurotransmitter genes such as GAD65 was found to inhibit neuropathic pain signaling in the dorsal horn of the spinal cord (Goins, pg 265 section: neurotransmitter-based gene therapy). Furthermore, Goins states that the delivery of immune modulatory genes such as IL-10 can suppress the expression of proinflammatory cytokines produced by activated glial cells and antagonize the signaling pathway activated by these cytokines (Goins, pg 265 section: Immuno-modulatory molecule gene therapy). In table 2, Goins cites specific references which provided detailed embodiments for each gene therapy approach for the treatment of chronic pain. Goins describes administration routes via intrathecal injection, corresponding to the administration routes described in claim 16 (Table 2, cited as “i.t. spinal cord”). In table 1, Goins lists suitable gene delivery vectors including adenovirus, adeno-associated virus, herpes simplex virus and lentivirus among others, corresponding to the vectors described in claim 3 (Goins, table 1). In Fig 1, Goins diagrams various viral vector constructs including information regarding total genome size, the position of relevant genes, transcriptional control elements and viral sequences involved in genome replication and packaging. Accordingly, the disclosure of Goins anticipates claims 1-3, 5 and 13-17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goins (supra) as applied to claims 1-3, 5 and 13-17 above in further view of Gao et al. "UpGene: application of a web‐based DNA codon optimization algorithm." Biotechnology progress 20.2 (2004): 443-448 (hereinafter Gao). 
A description of Goins can be found above. Goins does not disclose the specific sequences for IL-10, GDNF and GAD65 as described in elected SEQ ID Nos: 14, 13 and 3, respectively.  
It is noted that SEQ ID Nos: 14, 13 and 3 describe human codon-optimized sequences for known genes IL-10 (NCBI NM-012854), GDNF (NM_199231.2) and GAD65 (NCBI NM_000818.2). Codon-optimization techniques are known in the art and routinely used to increase transgene expression in gene therapy systems. Codon-optimization refers to experimental approaches designed to improve the codon composition of a recombinant gene based on various criteria without altering the amino acid sequence. For instance, Gao describes web-based DNA codon optimization algorithms and PCR-based gene assembly approaches to improve the expression of genes in mammalian cells (Gao, abstract). 
It would have been prima facie obvious to one of ordinary skill in the art to use the web-based DNA codon optimization algorithms described by Gao to generate codon-optimized vectors which express two or more genes selected from IL-10, GDNF and GAD65 as described by Goins in order to improve transgene expression in humans as a gene therapy for treating pain. SEQ ID Nos: 14, 13 and 3 describe human codon-optimized sequences for known genes IL-10 (NCBI NM-012854), GDNF (NM_199231.2) and GAD65 (NCBI NM_000818.2). Thus, it would have been a matter of combining known prior art elements to apply the optimization approaches described by Gao to the expression vectors identified by Goins to yield the codon-optimized sequences identified in SEQ ID Nos: 14, 13 and 3 with predictable results. One would be motivated to make this combination in order to improve codon composition and expression in human cells. One would have a reasonable expectation of success given that SEQ ID Nos: 14, 13 and 3 correspond to known genes and there exist predictable methods for human codon-optimization.  Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-3, 5, 7, and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 11,433,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 
The patented claims are drawn to a method for relieving pain in a subject comprising administering a composition comprising a first vector encoding a GAD gene and a second vector encoding a IL-10 gene. The patented claims describe administering the compositions directly into the central nervous system of a subject to relieve pain. Furthermore, claim 6 from the patented claims describes a gene encoding GAD consisting of the nucleotide sequence of SEQ ID NO: 3, which is 100% identical to the GAD65 gene described in claim 7 of the instant claims (sequence search results shown below). The patented claims would anticipate the instantly claimed invention, which is drawn to a pharmaceutical composition comprising two or more genes selected from GAD, IL-10 and GDNF. The claim sets are patentable indistinct therefore.


    PNG
    media_image1.png
    624
    581
    media_image1.png
    Greyscale


Other Relevant Prior Art
Huang et al. "Development of viral vectors for gene therapy for chronic pain." Pain research and treatment 2011 (2011)
Tavares et al. "Gene therapy for chronic pain management." Gene Therapy-Tools and Potential Applications. IntechOpen, 2013




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699